                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

HARRISON FRANKLIN,

                             Plaintiff,                                   ORDER
      v.
                                                                      18-cv-381-wmc
MICHAEL DITTMAN, et al.,

                             Defendants.


      The court held a telephonic hearing on plaintiff’s motion for preliminary injunction

and emergency temporary restraining order (dkt. #13), at which plaintiff and defense

counsel appeared and submitted argument. Following argument on the record, the court

ORDERED as follows:


      1) Defendants shall arrange for plaintiff to be seen by a physician qualified to assess

           his diabetic needs within 30 days. Plaintiff is instructed to be as candid as

           possible with this physician about any claimed interruptions in or interferences

           with his receipt of his medications so that the doctor can appropriately evaluate

           and address those concerns as appropriate. The resulting doctor’s treatment

           notes and written evaluation, if any, shall be submitted to the court.

      2) Defendants may have until January 16, 2019, to submit an affidavit or

           declaration from an appropriate person at CCI describing: (a) the history of

           plaintiff’s treatment and care; (b) an explanation of CCI’s methods for ensuring

           the regular delivery of prescribed medication, including insulin; and (c) any

           additional response to plaintiff’s declaration in support of his motion (dkt. #14).
   This affidavit or declaration may also address CCI’s recent movement to

   electronic medical records or other matters defendants deem relevant.

3) Defendants may also have until January 16, 2019, to submit any

   contemporaneous logs -- electronic, handwritten, or otherwise -- reflecting

   plaintiff’s blood sugar levels for the past year, including the numbers recorded

   by his Accu-Chek meter, which should also be made available to the physician

   designated in paragraph 1 above.

4) Plaintiff may have until January 30, 2019, to file a declaration responding to the

   materials submitted by defendants, should he so choose.

5) In the interim, defendants shall take all reasonable steps to ensure that plaintiff

   is provided with his medications on a timely basis as prescribed, just as plaintiff is

   required to take all reasonable steps to cooperate in their ministration.

6) The court will schedule the preliminary pretrial conference and determine

   whether an evidentiary hearing on plaintiff’s motion is required after reviewing

   the parties’ submissions.


Entered this 14th day of December, 2018.

                                    BY THE COURT:

                                    /s/
                                    __________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                       2
